Case 8:20-cv-01052-SDM-SPF Document 24 Filed 06/01/20 Page 1 of 2 PageID 414



                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION



   GALEN ALSOP, et al.,

         Plaintiffs,

   v.                                                CASE NO. 8:20-cv-1052-T-23SPF

   RONALD DESANTIS,
       in his capacity as
       Governor of Florida,

         Defendant.
   ___________________________________/


                                         ORDER

         Twenty-one owners of vacation rentals move (Doc. 9) to intervene as

   plaintiffs, and the plaintiffs move (Doc. 23) to amend the complaint to, among other

   things, include the prospective intervenors as plaintiffs. Governor DeSantis opposes

   neither motion. (Doc. 22 at 1, Doc. 23 at ¶ 12)

         Endeavoring to simplify the procedural posture, on May 29, 2020 at 2:00 p.m.,

   I convened an unreported teleconference, attended by counsel for the plaintiffs,

   counsel for the prospective intervenors, and counsel for Governor DeSantis, to

   determine whether any party objected to an order that (1) grants the motion to

   amend, (2) denies the motion to intervene as moot, and (3) denies the motions for

   preliminary injunction as moot. No counsel objected to this proposal.
Case 8:20-cv-01052-SDM-SPF Document 24 Filed 06/01/20 Page 2 of 2 PageID 415



          Accordingly, the motion (Doc. 23) to amend the complaint is GRANTED,

   and the motion (Doc. 9) to intervene and the motions (Docs. 11, 16) for preliminary

   injunction are DENIED AS MOOT. No later than JUNE 5, 2020, the plaintiffs

   must file the proposed amended complaint (Doc. 23-1) appended to the motion to

   amend.* Under Rule 15(a)(3), Federal Rules of Civil Procedure, Governor DeSantis

   must respond to the amended complaint within fourteen days after amendment.

          Also, AMI Locals and other interested parties move for leave to file an amicus

   curiae brief in support of the plaintiffs’ motion for a temporary restraining order.

   Because an order (Doc. 7) denied the motion for a temporary restraining order, the

   motion (Doc. 8) to file an amicus curiae brief is DENIED AS MOOT.

          ORDERED in Tampa, Florida, on June 1, 2020.




          *
           In the amended complaint, the plaintiffs must correctly spell the name of the first plaintiff,
   whose name appears in filings sometimes as “Galen Alsop” and other times as “Gallen Alsop.”



                                                    -2-
